Judgment afiirmed, with costs.
Concur: Lewis, Ch. J., Desmond, Dye, Fuld and Van Voorhis, JJ. Froessel, J., dissents in the following memorandum : I dissent and vote to modify. I agree that the Appellate Division’s reversal of the judgment was proper but disagree as to the dismissal of the complaint and as to the Appellate Division’s holding: ‘ ‘ it must be held as a matter of law that the acceptance of the final payment was a release to the city.” In my opinion this was clearly a question of fact for the jury, but they should have an opportunity of passing upon the reasonable value of the extra work, which the trial court took away from them. Taking no part: Conway, J.